DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on September 6, 2019. Claims 1-10 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign to Japanese Patent Application No. 2017-056011, filed March 22, 2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders “analysis unit” and “control unit” in claims 1-7 and 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 7 is objected to because of the following informalities: the recitation “the vehicle-mounted” device lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of sensing information and making a judgment on that data as to whether an insertion blade is aligned. 
Claim 1 recites a vehicle-mounted device comprising an analysis unit that detects an insertion target into which an insertion blade is inserted, on the basis of sensing information acquired from a spatial recognition device and a control unit that performs a misalignment determination to determine whether or not a positional relationship between an insertion portion of the insertion target and the insertion blade is aligned on the basis of the sensing information. The broadest reasonable interpretation of the claimed invention is an abstract idea, specifically a mental process because making an observation or judgment on the basis of sensed data, i.e. determining alignment of a blade, can reasonably be performed in the human mind (or on paper).
The judicial exception is neither integrated into a practical application nor recites additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only recites the additional elements of generic structure, i.e. an analysis unit and a control unit, that do not impose meaningful limits on the claimed invention.
Claims 2-6 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps, i.e. performing additional observations regarding alignment/misalignment, or insignificant extra-solution activity, i.e. outputting a warning on the previously described observation/judgment/evaluation as to whether an insertion blade is aligned.
claims 7, 9, and 10 are rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter.
Independent claim 8 is ostensibly directed to a control circuit which by itself is eligible subject matter because it is an apparatus. However, the claim is more directed to the functional language corresponding the control circuit. The functional language is an abstract idea under the same rationale as claim 1, and the inclusion of the generic control circuit is at best a version of the “apply it” subject matter guidance which provides that merely using a computer, here a control circuit, as a tool to perform an abstract idea does not render a claimed invention eligible.
Therefore, claims 1-10 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way 
As to claims 1, 7, and 9, claim elements “analysis unit” and “control unit” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed analysis and control. Applicant’s Specification generically describes an exemplary hardware configuration which comprises an analysis unit and control unit (See at least ¶127 Applicant’s PGPUB), however, Examiner is unable to find the corresponding structure in the Specification for the claimed analysis unit and control unit beyond the mere mention of hardware. Therefore, it is unclear what the actual structure is that corresponds to the claimed analysis unit and control unit. Applicant’s Specification appears to only describe the analysis unit and control unit in terms of the functions performed. Therefore, claims 1, 7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Examiner notes claims 2-6 depend from claim 1.
 Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 7 and 9, claim elements “analysis unit” and “control unit” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed analysis and control. Applicant’s Specification generically describes an exemplary hardware configuration which comprises an analysis unit and control unit (See at least ¶127 Applicant’s PGPUB), however, Examiner is unable to find the corresponding structure in the Specification for the claimed analysis unit and control unit beyond the mere mention of hardware. Therefore, it is unclear what the actual structure is that corresponds to the claimed analysis unit and control unit. Applicant’s Specification appears to only describe the analysis unit and control unit in terms of the functions performed. Therefore, claims 1, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Examiner notes claims 2-6 depend from claim 1. Appropriate correction is required.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanouchi et al., US 20040083025 A1, hereinafter referred to as Yamanouchi.
As to claim 1, Yamanouchi discloses a vehicle-mounted device comprising: 
an analysis unit that detects an insertion target into which an insertion blade is inserted, on the basis of sensing information acquired from a spatial recognition device (Load handling target, i.e. “insertion target,” position determined based on sensed information – See at least Abstract and Fig. 3); and 
a control unit that performs a misalignment determination to determine whether or not a positional relationship between an insertion portion of the insertion target and the insertion blade is aligned on the basis of the sensing information (Calculate positional deviation, i.e. misalignment, between forks and target position – See at least ¶85).

Independent claims 7-10 are rejected under the same rationale as claim 1 as they are directed to the same subject matter with only minor variations.

As to claim 2, Yamanouchi discloses the control unit determines that the insertion blade is facing an insertion surface having the insertion portion on the basis of the sensing information, and then, performs the misalignment determination or a warning based on the misalignment determination (Recognition of target and misalignment – See at least ¶85, and 87 and Fig. 3).

As to claim 3, Yamanouchi discloses the control unit performs the misalignment determination or a warning based on the misalignment determination on the basis of a timing at which the insertion blade is inserted into the insertion portion (Determination of misalignment performed at time of positioning forks – See at least ¶85).

As to claim 4, Yamanouchi discloses the control unit performs the misalignment determination or a warning based on the misalignment determination on the basis of a positional relationship between the insertion blade and the insertion portion (Determination of misalignment performed on basis of position of blades and load handling target, i.e. “insertion portion” – See at least ¶85).

As to claim 5, Yamanouchi discloses the control unit changes a warning based on the misalignment determination on the basis of a timing at which the insertion blade is inserted into the insertion portion (Display based on coordinate data which is a function of time – See at least ¶141-145. Examiner notes display of alignment effectively serves as a warning of misalignment.).

As to claim 6, Yamanouchi discloses the control unit changes a warning based on the misalignment determination on the basis of a positional relationship between the insertion blade and the insertion portion (Display based on coordinate data – See at least ¶141-145. Examiner notes display of alignment effectively serves as a warning of misalignment.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668